Citation Nr: 1313168	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  08-07 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to October 1970.  He subsequently trained in the US Air Force Reserves.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2006 rating decision issued by the RO.  In that rating decision, the RO, in pertinent part, denied entitlement to service connection for peripheral neuropathy and denied entitlement to a TDIU rating.  In May 2011, the Board remanded these claims remaining on appeal for further development.  

The Veteran's appeal originally included the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  During the pendency of the appeal, the RO, in a June 2012 decision, granted service connection for PTSD and assigned a noncompensable rating (0 percent) effective on November 23, 2005 and a 50 percent rating for the disability effective on June 28, 2011. 

Therefore, his appeal concerning the issue of service connection for PTSD has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  The Board notes that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319 (2007). 
 
Under 38 C.F.R. § 3.310(a) (2011), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis. See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006) (see 38 C.F.R. § 3.310(b)).

Service connection is in effect for diabetes mellitus.  The Veteran asserts that he has peripheral neuropathy related to diabetes mellitus.  

In a March 2005 VA neurosurgery consult treatment record, the neurosurgeon, documenting review of systems, records, in pertinent part, "he is known to have diabetic peripheral neuropathy."  A July 2005 VA treatment record reflects an assessment of, in pertinent part, "peripheral neuropathy, probably from diabetes mellitus."  A July 2006 private EMG reflects that electrodiagnostic study was consistent with a diagnosis of a generalized polyneuropathy.

A July 2006 report of VA peripheral nerves examination reflects a diagnosis of peripheral neuropathy.  It was noted that the etiology of the problem was diabetes mellitus, type II, lower extremity laminectomy and morbid obesity.  The examiner commented that they could not resolve the issue of whether the Veteran had bilateral lower extremity peripheral neuropathy related to the service-connected diabetes mellitus without resorting to mere speculation.  The examiner explained that NCS/EMS results of 7/13/06 indicate general polyneuropathy without evidence of radiculopathy or myogenic abnormality, such as myopathy or myositis.  The examiner noted that this was sometimes seen in diabetic patients.  The examiner reported that the Veteran began having numbness in his thighs in 1999 and diabetes was diagnosed in 2004.  The Veteran's diabetes was well controlled on oral agents only.  The examiner observed that the Veteran's foot examination was normal with the exception of decreased pain sensation in L4 affected medial aspect of bilateral ankles.  There was a history of lower extremity edema and evidence of venous stasis on examination.  There was also a history of discectomy in 1999 which coincided with onset of numbness in lower extremities.  The examiner concluded that thigh numbness, decreased pain sensation in the medial ankles only and paralysis was not consistent with diabetes mellitus type neuropathy.

Pursuant to the May 2011 Board remand, the Veteran underwent further VA examination in June 2011. The report of the June 2011 VA peripheral nerves examination reflects the assessment of: (1) an abnormal study; (2) the study being remarkable for prolonged/absent F waves in the lower extremities, together with markedly decreased amplitudes in the S1/S2 innervated bilateral tibial nerves; (3) sensory nerves in both the upper and the lower extremities essentially intact, although there was mild diminuition of the Veteran's bilateral ulnar sensory nerves, consistent with mild ulnar entrapment (which usually occurs at the level of the elbows and was caused by leaning on the elbows); (4) motor nerves and F waves in the upper extremities intact and improved from the 2006 study; and, (5) a disorder picture consistent with the Veteran's known lumbar spinal stenosis.  The examiner concluded that there was no clear evidence of a generalized peripheral neuropathy.  

Report of June 2011 VA diabetes examination reflects diagnoses of, in pertinent part, lumbar stenosis, cervical spondylosis and ulnar entrapment.  The physician indicated that these disorders were not complications of diabetes, explaining that all three onset prior to the Veteran's diagnosis of diabetes.  The physician also indicated that these conditions were not worsened or increased by the Veteran's diabetes.  The physician opined that the Veteran did not have a generalized peripheral neuropathy at this time, attributable to diabetes or to some other cause.  The physician explained that the Veteran's symptoms "are explainable by his known lumbar stenosis, morbid obesity, ulnar entrapments, and in the case of his thigh pain, meralgia paresthetica.  These conditions clearly began prior to the diagnosis of diabetes."

In this case, the most recent VA examinations, conducted in June 2011, indicate that there is no current diagnosis of peripheral neuropathy.  However, the Board finds that the evidence of record, including that noted above, fails to adequately resolve the issue of whether the Veteran, at any time pertinent to this appeal period, had peripheral neuropathy due to or aggravated by the service-connected diabetes mellitus.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under these circumstances, the Board finds an opinion is necessary to address whether the Veteran at any time during the appeal period had peripheral neuropathy that was caused or aggravated by his service-connected diabetes mellitus.

The issue of entitlement to a TDIU rating is inextricably intertwined with consideration of the claim of service connection for peripheral neuropathy that has yet to be resolved. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue)).  Therefore, it will be deferred pending final disposition of this claim for service connection.

Regardless of the final outcome of the Veteran's claim for service connection for peripheral neuropathy, the Board notes that the Veteran contends that he is unemployable due to his service-connected disabilities.  Currently, the record shows that the Veteran is service-connected for PTSD (50 percent) and diabetes mellitus (20 percent).  The current combined rating for his service-connected disabilities is 60 percent.  

As noted, in a March 2006 VA treatment record, the physician concluded that the Veteran was completely disabled and unemployable.  The physician found that the Veteran's unemployability was likely to be permanent and unlikely to improve.  In the June 2011 report of VA psychiatric examination, the Veteran reported that he was now on Social Security disability.  He last worked in 2000 but was unable to continue working due to numerous physical difficulties, including arthritic changes, hearing loss and diabetes.  He reported that he was unable to maintain employment and lost many jobs because of his difficulties with irritability in interactions with coworkers.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Rating boards are required to submit to the Director of Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b) (2011). The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the Director, Compensation and Pension Service for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran should be afforded an updated VA examination as to whether his service-connected disabilities (currently, PTSD and diabetes) render him unable to secure substantially gainful employment.  Industrial impairment due to the service-connected disabilities should be set out.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make available the claims folder to the appropriate examiner for review.  1.  Based upon the evidence of record, did the appellant have diabetic neuropathy at any time?   2.  Regardless of the diagnosis, was the neuropathy aggravated by diabetes mellitus.

The examiner should address any conflicting evidence regarding a diagnosis of peripheral neuropathy in the claims file, to specifically include the evidence documented herein above.  A complete rationale must be given for all opinions and conclusions expressed with the medical bases for the conclusions set out.

2.  The Veteran should be afforded a VA examination/evaluation to determine whether service-connected disability renders the appellant unable to engage or in substantially gainful employment.  The examiner/evaluator is requested to provide an opinion as to whether the Veteran's service-connected disabilities (currently, PTSD and diabetes mellitus) render him unable to secure and maintain substantially gainful employment. 

3.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain adverse to him, he should be furnished with a Supplemental Statement of the Case.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

